Name: Commission Regulation (EEC) No 4124/87 of 21 December 1987 amending Council Regulation (EEC) No 3479/87 making imports of certain frozen squid subject to observance of the reference price
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 386/30 Official Journal of the European Communities 31 . 12. 87 COMMISSION REGULATION (EEC) No 4124/87 of 21 December 1987 amending Council Regulation (EEC) No 3479/87 making imports of certain frozen squid subject to observance of the reference price THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3759/87 (2), and in particular Article 21 (6) thereof, Whereas Commission Regulation (EEC) No 3479/87 (3) established that imports into the Community market of certain frozen squid are subject to observance of the exist ­ ing reference price, of which concerned levels for 1987 are given in the Annex to the abovementioned Regula ­ tion ; Whereas the reference prices for frozen squid, listed in Annex II to Regulation (EEC) No 3796/81 , for the 1988 fishing year are fixed by Commission Regulation (EEC) No 41 1 6/87 (4); Whereas Commission Regulation (EEC) No 3479/87 is applicable until 31 October 1988 , it is necessary to adapt the Annex to that Regulation indicating the levels of the reference prices which will have to be respected for the 1988 fishing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery products, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3479/87, concerning the levels of reference prices to be respected by the concerned products, is replaced by the following Annex : 'ANNEX CN code Description Reference price in ECU per tonne net ex 0307 49 39 0307 49 31 0307 49 33 ex 0307 49 39 Loligo species :  Loligo patagonica :  Loligo vulgaris :  Loligo pealei :  Other Loligo species : not cleaned not cleaned not cleaned not cleaned 1 092 2 184 1 310 1 201 ex 0307 99 1 1 ex 0307 99 1 1 Illex species :  Illex illecebrosus :  Other Illex species : not cleaned not cleaned 1 028 1 028 ' Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member states. Done at Brussels, 21 December 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 359, 21 . 12. 1987, p. 1 . (3) OJ No L 329, 20 . 11 . 1987, p . 37 . (4) See page 9 of this Official Journal .